JS-CAND 44 (Rev. 07/16)               Case 3:21-cv-03728 Document 2 Filed 05/18/21 Page 1 of 2
                                                                           CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
      NEIL H.                                                                                            ANTHEM BLUE CROSS LIFE AND HEALTH INSURANCE COMPANY;
                                                                                                         NORTHROP GRUMMAN HEALTH PLAN; NORTHROP GRUMMAN
                                                                                                         CORPORATION; and DOES 1 through 10
   (b)     County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.
   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
      DAVID M. LILIENSTEIN, ESQ. (SBN 218923)
      KATIE J. SPIELMAN, ESQ. (SBN 252209)
      DL LAW GROUP
      345 FRANKLIN ST, SAN FRANCISCO, CALIFORNIA 94102
      (415) 678-5050

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                        and One Box for Defendant)
  1      U.S. Government             3 Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                     (U.S. Government Not a Party)                         Citizen of This State                 1         1 Incorporated or Principal Place                4      4
                                                                                                                                               of Business In This State
  2      U.S. Government             4 Diversity                                             Citizen of Another State              2         2 Incorporated and Principal Place               5      5
         Defendant                     (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State
                                                                                             Citizen or Subject of a               3         3 Foreign Nation                                 6      6
                                                                                             Foreign Country
IV. NATURE OF SUIT                 (Place an “X” in One Box Only)
           CONTRACT                                       TORTS                                    FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
  110 Insurance                      PERSONAL INJURY              PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC § 158             375 False Claims Act
  120 Marine                          310 Airplane               365 Personal Injury –                of Property 21 USC § 881         423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product           Product Liability            690 Other                                28 USC § 157                        § 3729(a))
  140 Negotiable Instrument                Liability             367 Health Care/                                                                                          400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &           Pharmaceutical                                                      PROPERTY RIGHTS                   410 Antitrust
     Of Veteran’s Benefits               Slander                    Personal Injury                                                    820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’         Product Liability                                                 830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability             368 Asbestos Personal                                                 840 Trademark                       460 Deportation
      Student Loans                   340 Marine                     Injury Product                                                                                        470 Racketeer Influenced and
      (Excludes Veterans)             345 Marine Product             Liability                               LABOR                       SOCIAL SECURITY                       Corrupt Organizations
  153 Recovery of Overpayment              Liability            PERSONAL PROPERTY                 710 Fair Labor Standards             861 HIA (1395ff)                    480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle          370 Other Fraud                       Act                             862 Black Lung (923)                490 Cable/Sat TV
  160 Stockholders’ Suits             355 Motor Vehicle          371 Truth in Lending             720 Labor/Management                 863 DIWC/DIWW (405(g))              850 Securities/Commodities/
  190 Other Contract                      Product Liability      380 Other Personal                    Relations                       864 SSID Title XVI                      Exchange
  195 Contract Product Liability      360 Other Personal             Property Damage              740 Railway Labor Act                865 RSI (405(g))                    890 Other Statutory Actions
  196 Franchise                           Injury                 385 Property Damage              751 Family and Medical                                                   891 Agricultural Acts
                                      362 Personal Injury -          Product Liability                 Leave Act                                                           893 Environmental Matters
                                          Medical Malpractice                                     790 Other Labor Litigation                                               895 Freedom of Information
      REAL PROPERTY                    CIVIL RIGHTS             PRISONER PETITIONS                791 Employee Retirement               FEDERAL TAX SUITS                      Act
  210 Land Condemnation               440 Other Civil Rights     Habeas Corpus:                       Income Security Act              870 Taxes (U.S. Plaintiff           896 Arbitration
  220 Foreclosure                     441 Voting                 463 Alien Detainee                                                        or Defendant)                   899 Administrative Procedure
  230 Rent Lease & Ejectment          442 Employment             510 Motions to Vacate                                                 871 IRS–Third Party                     Act/Review or Appeal of
  240 Torts to Land                   443 Housing/                   Sentence                                                              26 USC § 7609                       Agency Decision
  245 Tort Product Liability              Accommodations         530 General                                                                                               950 Constitutionality of
  290 All Other Real Property         445 Amer. w/Disabilities–  535 Death Penalty                     IMMIGRATION                                                             State Statutes
                                          Employment             Other:                           462 Naturalization Application
                                      446 Amer. w/Disabilities–  540 Mandamus & Other             465 Other Immigration
                                          Other                  550 Civil Rights                     Actions
                                      448 Education              555 Prison Condition
                                                                 560 Civil Detainee–
                                                                     Conditions of
                                                                     Confinement
V. ORIGIN (Place an “X” in One Box Only)
      1 Original           2 Removed from              3 Remanded from                 4 Reinstated or            5 Transferred from           6 Multidistrict                   8 Multidistrict
        Proceeding           State Court                 Appellate Court                 Reopened                   Another District             Litigation–Transfer               Litigation–Direct File
                                                                                                                     (specify)
                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                     Section 502(a)(1)(B) of the Employee Retirement Income Security Act of 1974 ("ERISA")
VI. CAUSE OF ACTION                  Brief description of cause:
                                     Breach of ERISA

VII. REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                CHECK YES only if demanded in complaint:
       COMPLAINT:                  UNDER RULE 23, Fed. R. Civ. P.                                                                              JURY DEMAND:                       Yes         No
VIII. RELATED CASE(S),
        IF ANY (See instructions):                   JUDGE                                                                             DOCKET NUMBER
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)                             SAN FRANCISCO/OAKLAND                                                 SAN JOSE              EUREKA-MCKINLEYVILLE

DATE: 05/18/2021                                                  SIGNATURE OF ATTORNEY OF RECORD: /s/ David Lilienstein


                 Print                             Save As...                                                                                                               Reset
JS-CAND 44 (rev. 07/16)         Case 3:21-cv-03728 Document 2 Filed 05/18/21 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
